                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


TOMAS BORGES, JR., on behalf of
himself and all others similarly situated;
                                                                        8:18CV344
                        Plaintiff,

           vs.                                             FINAL ORDER AND JUDGMENT

GURSTEL LAW FIRM, PC, and
CAVALRY SPV I, LLC,

                        Defendants.


       This matter is before the Court on the Unopposed Motion for Attorney Fees and

Approval of Plaintiff’s Incentive Award, ECF No. 27, and the Joint Motion to Certify Class

for Final Approval of Class Action Settlement, ECF No. 30. On March 28, 2019, the

Parties appeared for a Final Fairness Hearing on the proposed class action settlement.

No class members appeared or have otherwise objected to the settlement. For the

reasons stated, the Court concludes the Motions should be granted.

                                         BACKGROUND

       In December 2018, Plaintiff and Defendant entered into a Class Action Settlement

Agreement (the “Agreement”),1 which is subject to review under Fed. R. Civ. P. 23. On

December 21, 2018, the Parties filed the Agreement, ECF No. 25-1, together with their

Joint Motion for Preliminary Approval of Class Action Settlement Agreement (the

“Preliminary Approval Motion”), ECF No. 23. The Parties represent to the Court that on




       1
        Unless otherwise stated, all capitalized terms in this Order have the meanings defined in the
Agreement.
or about December 27, 2018, within ten days of filing the proposed settlement with the

Court, Defendant complied with the notice requirements of 28 U.S.C. § 1715.

       On January 10, 2019, the Court granted the Preliminary Approval Motion and

entered its Order Certifying Class and Granting Preliminary Approval of Settlement (the

“Preliminary Approval Order”), ECF No. 26. Pursuant to the Preliminary Approval Order,

the Court, among other things, (i) preliminarily certified (for settlement purposes only) a

class of Plaintiff (hereinafter referred to as the “Class Members”) with respect to the claims

asserted in this action (“the Lawsuit”); (ii) preliminarily approved the proposed settlement;

(iii) appointed Plaintiff Tomas Borges, Jr., as the Class Representative; (iv) appointed O.

Randolph Bragg, and Pamela A, Car, and William L. Reinbrecht as Class Counsel for the

Class Members; and (v) set the date and time of the Final Fairness Hearing.

       On January 25, 2019, Plaintiff filed an Unopposed Motion for Attorney Fees and

Approval of Plaintiff’s Incentive Award (the “Motion for Attorney Fees”), ECF No. 27.

Plaintiff included a brief and time records for the fees incurred in pursuing the Lawsuit.

Plaintiff requested $12,000 in fees and costs and $3,500 as an incentive award for the

class representative.     Defendant agreed to these amounts, as described in the

Agreement.

       On March 18, 2019, the Parties filed their Joint Motion for Final Approval of Class

Action Settlement (the “Final Approval Motion”). On March 28, 2019, the Parties appeared

for the Final Fairness Hearing pursuant to Fed. R. Civ. P. 23 to determine whether the

Lawsuit satisfies the applicable prerequisites for class action treatment and whether the

proposed settlement is fundamentally fair, reasonable, adequate, and in the best interest

of the Class Members and should be fully and finally approved by the Court. The Court



                                              2
took judicial notice of the evidence in the record, including the Parties’ representation that

class members were notified according to the Court’s Preliminary Approval Order.

       No class members appeared at the hearing and no class members otherwise

objected to the settlement, as required by the Preliminary Approval Order. Counsel for

Plaintiff introduced Exhibit 1, stating that of the 701 identified class members, 699

received notice of the settlement. The Class Administrator was unable to identify two of

the potential class members.       The Parties have requested final certification of the

Settlement Class under Fed. R. Civ. P. 23(b)(3) and final approval of the proposed class

action settlement and approval of attorney fees and costs.

                                       DISCUSSION

I. Fairness of the Proposed Settlement

       Under Rule 23(e)(1)(C) a proposed settlement must be fair, reasonable, and

adequate in the way the Proposed Settlement addresses the interests of all those who

will be affected by it. To determine whether the settlement is fair, reasonable, and

adequate, the Court must consider (i) the merits of the plaintiff's case, weighed against

the terms of the settlement; (ii) the defendant's financial condition; (iii) the complexity and

expense of further litigation; and (iv) the amount of opposition to the settlement. Prof'l

Firefighters Ass'n of Omaha, Local 385 v. Zalewski, 678 F.3d 640, 648 (8th Cir. 2012).

The Eighth Circuit has stated:

       A strong public policy favors agreements, and courts should approach them
       with a presumption in their favor. Although a trial court must consider the
       terms of a class action settlement to the extent necessary to protect the
       interests of the class, judges should not substitute their own judgment as to
       optimal settlement terms for the judgment of the litigants and their counsel.

Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1148-49 (8th Cir. 1999) (internal marks and

citations omitted).
                                              3
      All the factors the Court must consider weigh in favor of granting final approval.

The Court has considered the law, the Agreement, and all arguments and written

submissions made in connection with the matter. No objections or comments by

settlement class members were received, and no class members appeared at the fairness

hearing. Based upon the factors it must consider, the Court concludes the settlement is

fair, reasonable, and adequate.

II. Motion for Attorney Fees and Incentive Award

      Plaintiff seeks a total award of $12,000.00 for attorney fees and costs, as permitted

by 15 U.S.C. § 1692k(a)(3) and by the express terms of the Agreement. The Court has

conducted as lodestar analysis of the fees requested, see Hensley v. Eckerhart, 461 U.S.

424, 430, 433 (1983), and concludes that the requested fees and costs are reasonable.

The negotiated reduction in total fees addresses any concern about work that was

unnecessary or duplicative. The Court concludes that the unopposed Motion for Attorney

Fees should be granted.

      Plaintiff requests an incentive award, in the amount of $3,500, to be paid in

accordance with the Agreement. The Court finds the incentive award to be fair and

reasonable considering the time and effort Plaintiff devoted to the prosecution of this

litigation on behalf of the settlement class members.

                                     CONCLUSION

      For the reasons stated, the Court concludes the settlement is fair, reasonable, and

adequate and that Plaintiff is entitled to fees, costs, and an incentive award, as

contemplated by the Agreement. Accordingly,

      IT IS ORDERED:


                                            4
       1.       The Joint Motion to Certify Class for Final Approval of Class Action

Settlement, ECF No. 30, and Unopposed Motion for Attorney Fees and Approval of

Plaintiffs’ Incentive Award, ECF No. 27, are granted as stated below.

       2.     CLASS MEMBERS. Pursuant to Fed. R. Civ. P. 23(b)(3), the Lawsuit is

hereby finally certified as a class action on behalf of all individuals in the State of Nebraska

to whom during the period from July 18, 2014, through January 10, 2019, Defendant

sent Requests for Admissions which instructed “ ... and to the extent that the statements

or matters herein are not admitted, Plaintiff intends to proceed with an application for

expenses and attorney's fees pursuant to Rule §6-337(c)” and/or "You are instructed that

if you deny the truthfulness of any statements contained herein, for each said denial,

specifically describe the reasons for said denial.” The Court also finally certifies a sub-

class (“the FDCPA sub-class”) consisting of all members of the Class to whom Requests

for Admissions containing such instructions were sent during the period from July 18,

2017, through January 10, 2019. Excluded from the Class are:

       a.     any person who is already subject to an existing signed release that covers

              the claims raised in this lawsuit against Gurstel Law Firm, P.C.;

       b.     any person who is deceased as of the date of preliminary certification;

       c.     any person who has filed for bankruptcy protection under Title 11 of the

              United States Code on or after the start of the class period; and

       d.     any class member who timely mails a request for exclusion.

       3.     CLASS REPRESENTATIVE AND CLASS COUNSEL APPOINTMENT.

Pursuant to Fed. R. Civ. P. 23, the Court finally certifies Plaintiff Tomas Borges, Jr., as

the Class Representative and O. Randolph Bragg, Pamela A. Car, and William L.


                                               5
Reinbrecht as Class Counsel for the Class Members.

       4.      NOTICES AND CLAIM FORMS. Class action notices and claim forms

were mailed to all the Class Members. The form and method for notifying the Class

Members of the settlement and its terms and conditions satisfied the requirements of

Fed. R. Civ. P. 23(c)(2)(B) and due process, and constituted the best notice practicable

under the circumstances. The Court finds that the proposed notice was clearly designed

to advise the Class Members of their rights.

       5.      FINAL CLASS CERTIFICATION. The Lawsuit satisfies the applicable

prerequisites for class action treatment under Fed. R. Civ. P. 23, namely:

       a.     the Class Members are so numerous that joinder of all of them in the Lawsuit

              is impracticable;

       b.     there are questions of law and fact common to the Class Members, which

              predominate over any individual questions;

       c.     the claims of the Plaintiff are typical of the claims of the Class Members;

       d.     the Plaintiff and Class Counsel have fairly and adequately represented

              and protected the interests of all the Class Members; and

       e.     Class treatment of these claims will be efficient and manageable, thereby

              achieving an appreciable measure of judicial economy, and a class action

              is superior to other available methods for a fair and efficient adjudication

              of this controversy.

       6.     The settlement of the Lawsuit, on the terms and conditions set forth in the

Agreement and as set forth below, is in all respects fundamentally fair, reasonable,

adequate, and in the best interest of the Class Members, especially in light of the benefits


                                               6
to the Class Members; the strength of the Plaintiff’s alleged claims; the strength of

Defendant’s alleged defenses; the complexity, expense, and probable duration of further

litigation; the risk and delay inherent in possible appeals; the risk of collecting any

judgment obtained on behalf of the Class; the limited amount of any potential total

recovery for the Class; and the fact that Defendant is paying to the FDCPA Sub-Class the

maximum statutory damages allowed by law.

       7.     SETTLEMENT TERMS. The Agreement, which is on file in this case shall

be deemed incorporated herein, and the proposed settlement set forth in the Agreement

is finally approved and shall be consummated in accordance with the terms and

provisions thereof, and consistent with Exhibit 1 submitted at the hearing, except as

amended by any order issued by this Court. The material terms of the Settlement include,

but are not limited to, the following:

       a.     Defendant shall pay Plaintiff $2,000 in statutory damages.

       b.     Defendant shall pay Plaintiff an additional $1,500 in compensation for his

              service as Class Representative;

       c.     Defendant shall pay $20.00 to each member of the Class who has not

              been excluded.

       d.     Defendant shall pay an additional $20.00 to each member of the FDCPA

              Sub-Class who has not been excluded.

       e.     Defendant shall pay Class Counsel a total of $12,000.00 in attorney fees,

              costs, and expenses, which the Court finds to be a reasonable fee in

              relation to the work expended.

       11.    OBJECTIONS AND EXCLUSIONS. The Class Members were given a fair


                                            7
and reasonable opportunity to object to the settlement. No Class Member objected to

the settlement. Any Class Members who made valid and timely requests for exclusion

would have been excluded from the class and settlement and not bound by this Order;

however there are no such persons.

       12.    This order is binding on all Class Members, except those individuals who

validly and timely excluded themselves from the Class.

       13.    RELEASE OF CLAIMS AND DISMISSAL OF LAWSUIT. The individual

and class Releases set forth in the Agreement are hereby approved and given full

force and effect. Pursuant to the release contained in the Agreement, the Released

Claims are compromised, settled, released, discharged, and dismissed with prejudice

by virtue of these proceedings and this Order.

       14.    The dismissal of Cavalry SPV I, LLC set forth in the Preliminary Approval

Order is hereby modified, and such dismissal shall be with prejudice as to both Plaintiff

and the Class.

       15.    Plaintiff, the Class Members, and all their heirs, executors, administrators,

successors, assigns, and any person or entity acting for, on behalf of, or for the benefit

of any such persons are hereby permanently enjoined from suing upon, pursuing, or

demanding any legal or equitable relief for any of the Released Claims, save and except

for the compensation set forth above.

       16.    With the exception of the foregoing injunction, all other claims in this

Lawsuit are hereby dismissed, with prejudice. This Court retains jurisdiction until all

matters pertaining to the settlement are concluded.

       17.    The class administrator is authorized to make payments to Class Members


                                             8
in accordance with the Settlement Agreement.

      18.    This Order, the Agreement, and the existence and nature of the Settlement

are not, and shall not be construed as, an admission by Defendant of any liability or

wrongdoing in this or in any other proceeding.

      19.    The Clerk of Court is directed to terminate this case for statistical purposes.



      Dated this 28th day of March 2019.


                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge




                                            9
